                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


AIOFIMI S. MARTIN,                     )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )         1:18CV161
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social                 )
Security,1                             )
                                       )
                  Defendant.           )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Aiofimi S. Martin, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying    Plaintiff’s     claim    for    Disability    Insurance     Benefits

(“DIB”).     (Docket Entry 1.)        Defendant has filed the certified

administrative record (Docket Entry 8 (cited herein as “Tr. __”)),

and both parties have moved for judgment (Docket Entries 11, 13;

see also Docket Entry 12 (Plaintiff’s Memorandum); Docket Entry 14

(Defendant’s Memorandum); Docket Entry 15 (Plaintiff’s Reply). For




      1
        The United States Senate confirmed Andrew M. Saul as the Commissioner of
Social Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
the reasons that follow, the Court should enter judgment for

Defendant.

                           I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

November 15, 2006.       (Tr. 329-32.)      Upon denial of that application

initially (Tr. 124-35, 176-79) and on reconsideration (Tr. 136-50,

181-84),     Plaintiff    requested    a     hearing     de   novo     before   an

Administrative Law Judge (“ALJ”) (Tr. 186).               Plaintiff, her non-

attorney representative, and a vocational expert (“VE”) attended

the hearing.    (Tr. 76-123.)      The ALJ subsequently determined that

Plaintiff did not qualify as disabled under the Act. (Tr. 151-65.)

The Appeals Council granted Plaintiff’s request for review and

remanded the case for further administrative proceedings, including

reevaluation of the impact of Plaintiff’s respiratory disorder and

the opinion of consultative examiner Dr. William Link.                  (Tr. 171-

75, 243-50, 309-13.)

     The ALJ convened a second hearing, which Plaintiff, her non-

attorney representative, and a VE attended.              (Tr. 35-75.)     The ALJ

again ruled that Plaintiff failed to qualify as disabled.                 (Tr. 9-

23.) The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-6, 328, 536-39), thereby making the ALJ’s ruling the

Commissioner’s final decision for purposes of judicial review.

     In    rendering     that   decision,    the   ALJ    made   the    following

findings:

                                      2
1.   [Plaintiff] last met the insured status requirements
of the . . . Act on September 30, 2016.

2.   Through September 30, 2016, [Plaintiff] engaged in
substantial gainful activity during the following
periods: October 2014 through December 2014.

. . .

3.   However, there has been a continuous 12-month
period(s) during which [Plaintiff] did not engage in
substantial gainful activity.  The remaining findings
address the period(s) [Plaintiff] did not engage in
substantial gainful activity.

. . .

4.   Through the date last insured, [Plaintiff] had the
following severe impairments: disorders of the back,
other disorders of the respiratory system, obesity,
anxiety, and affective disorders.

. . .

5.   Through the date last insured, [Plaintiff] did not
have an impairment or combination of impairments that met
or medically equaled the severity of one of the listed
impairments in 20 CFR Part 404, Subpart P, Appendix 1.

. . .

6.   . . . [T]hrough the date last insured, [Plaintiff]
had the residual functional capacity to perform light
work . . . except she requires a sit/stand option while
remaining on task; she can frequently operate hand
controls bilaterally; frequently reach overhead with the
bilateral upper extremities; frequently handle, finger,
and feel bilaterally; occasionally climb ramps and
stairs; never climb ladders, ropes, or scaffolds;
occasionally balance, stoop, kneel, crouch, and crawl;
limited to hearing and understanding simple oral
instructions; no work at unprotected heights; can
occasionally work around moving mechanical parts; can
occasionally work in dust, odors, fumes and pulmonary
irritants;   can   occasionally   work   in   vibration;
understand, remember and carryout [sic] instructions is
limited to perform [sic] simple, routine tasks; use

                           3
     judgment is limited to simple work-related decisions; and
     dealing with changes in the work setting is limited to
     simple work-related decisions.

     . . .

     7.   Through the date last insured, [Plaintiff]      was
     unable to perform any past relevant work.

     . . .

     11. Through    the  date   last  insured,  considering
     [Plaintiff’s] age, education, work experience, and
     residual functional capacity, there were jobs that
     existed in significant numbers in the national economy
     that [Plaintiff] could have performed.

     . . .

     12. [Plaintiff] was not under a disability, as defined
     in the . . . Act, at any time from August 9, 2014, the
     alleged onset date, through September 30, 2016, the date
     last insured.

(Tr. 14-23 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).   Plaintiff has

not established entitlement to relief under the extremely limited

review standard.




                                 4
                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must      uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                  “Where

conflicting evidence allows reasonable minds to differ as to

                                      5
whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).2        “To    regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into


      2
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           6
account   a   claimant’s   age,    education,   and   work   experience    in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential   evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).




     3
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      7
      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.         If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains   able   to   work   other   jobs




      4
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      8
available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.5

                         B.   Assignments of Error

      Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ failed to either accommodate or reject the

limitations assessed by Dr. [William] Link and [Clyde A.] Collins[,

M.A., C.A.S.]” (Docket Entry 12 at 16 (bold font and single-spacing

omitted); see also Docket Entry 15 at 2-5);6

      2) the ALJ failed to provide “a legally sufficient basis for

rejecting [Plaintiff’s] testimony” (Docket Entry 12 at 20 (bold

font and single-spacing omitted); see also Docket Entry 15 at 5-6);

and

      3)   “the    ALJ   failed     to       properly   account   for   all   of

[Plaintiff’s] mental limitations” in the RFC (Docket Entry 12 at 25

(bold font and single-spacing omitted); see also Docket Entry 15 at

6-7).


      5
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

      6
        Pin citations to Plaintiff’s filings refer to the page numbers that
appear in the footer appended to those filings upon their docketing in the CM/ECF
system (not to the roman and arabic numerals originally used to paginate those
filings).

                                         9
       Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.       (Docket Entry 14 at 4-10.)

                          1. Opinions of Dr. Link7

       Plaintiff’s first assignment of error states that “[t]he ALJ

failed to either accommodate or reject the limitations assessed by

Dr. Link.”       (Docket Entry 12 at 16 (bold font and single-spacing

omitted); see also Docket Entry 15 at 2-5.)               More specifically,

Plaintiff disputes the reasons cited by the ALJ for discounting Dr.

Link’s opinions as “legally insufficient.”               (Docket Entry 12 at

18.)       Plaintiff has not established a basis for relief.

       On    November   14,   2014,   Dr.   Link   oversaw    a   consultative

psychological evaluation of Plaintiff (Tr. 743-47), and diagnosed

Plaintiff      with   “[d]epressive   disorder     due   to   another   medical

condition with depressive features” (Tr. 746). As a result of that

impairment, Dr. Link opined that Plaintiff “demonstrate[d] the

ability to understand, retain and follow simple oral instructions

as well as written instructions without intervention,” and could

“sustain attention well enough to perform simple repetitive tasks

for 30 minute periods of time.”        (Id.)     Dr. Link further concluded

that Plaintiff could “relate with fellow workers and supervisors in

smaller work settings, but m[ight] have difficulty in medium to



       7
          Mr. Collins performed the consultative examination in question;
however, Dr. Link signed the examination report as the supervising psychologist.
(See Tr. 747.) For ease of reading, this Recommendation refers to the opinions
as those of Dr. Link.

                                       10
large size work settings” and would “have difficulty tolerating

stressors and pressures in larger work settings.”                     (Id.)

       The ALJ discussed Dr. Link’s opinions, and then afforded them

“partial weight,” noting that Dr. Link based his opinions “on a

comprehensive         but     one-time       psychological          examination       of

[Plaintiff].”      (Tr. 21.)        The ALJ further found that “nothing in

the record [] support[ed] that [] [Plaintiff] can only sustain

attention for 30-minute periods, as only mild distractibility was

noted.”    (Id.)      Plaintiff challenges both of the ALJ’s rationales

for discounting Dr. Link’s opinions.                 (See Docket Entry 12 at 17-

18; Docket Entry 15 at 2-5.)

       Consultative examiners such as Dr. Link do not constitute

treating     sources        under     the        regulations,       see     20    C.F.R.

§     404.1527(c)(2),       and     thus    their       opinions,     as    a    general

proposition, do not warrant controlling weight, Turberville v.

Colvin, No. 1:11CV262, 2014 WL 1671582, at *6 (M.D.N.C. Apr. 23,

2014) (unpublished), recommendation adopted, slip op. (M.D.N.C. May

15, 2014)     (Eagles,      J.).      However,       the ALJ    must       nevertheless

evaluate consultative opinions using the factors outlined in the

regulations, and expressly indicate and explain the weight he or

she    affords   to    such   opinions.           See   20   C.F.R.   §     404.1527(c)

(“Regardless of its source, [the ALJ] will evaluate every medical

opinion [he or she] receive[s]” and where an opinion does not

warrant controlling weight, the ALJ must “consider all of the . . .

                                            11
factors [in 20 C.F.R. § 404.1527(c)(1)-(6)] in deciding the weight

[to] give to any medical opinion.” (emphasis added)).

     Plaintiff argues that “the first reason that the ALJ gave,

that the opinion of . . . Dr. Link was based only on a one-time

evaluation, was not a legally sufficient reason.” (Docket Entry 12

at 17-18.)   According to Plaintiff, “[w]hile the frequency of

interaction between a medical source and a claimant is relevant, it

is only one of several factors that an ALJ should consider in

weighing medical opinion evidence, including supportability and

consistency with the record.”         (Id. at 18 (citing 20 C.F.R.

§ 404.1527(c)).)   Plaintiff’s argument fails for the simple reason

that the ALJ did not solely rely on Dr. Link’s status as a one-time

examiner to discount his opinions.     (See Tr. 21.)   Rather, the ALJ

also found that Dr. Link’s own finding of mild distractibility did

not support his opinion that Plaintiff could only pay attention for

30-minute periods of time.   (See id.; see also Tr. 745, 746.)

     Plaintiff also contends that “the ALJ’s bare assertion that

the opinion of . . . Dr. Link was not supported by the record does

not make it so.”    (Docket Entry 12 at 18.)      More specifically,

Plaintiff maintains that the ALJ’s decision does not satisfy the

ALJ’s obligation “to show [the ALJ’s] work and to present findings

and determinations sufficiently articulated to permit meaningful

judicial review” (id. (citing Testamark v. Berryhill, 736 F. App’x

395 (4th Cir. 2018))); however, as documented above, the ALJ

                                 12
specifically noted that Dr. Link’s own finding that Plaintiff

displayed mild distractibility contradicted Dr. Link’s opinion that

Plaintiff could only sustain attention for 30-minute periods. (Tr.

21.)

       Moreover,   elsewhere   in   the   ALJ’s   decision,   she   further

detailed evidence that undermined Dr. Link’s opinion regarding

Plaintiff’s attention span:

       With regard to [Plaintiff’s] mental impairments, the
       record shows that in a November 2014 psychological
       consultative examination performed by . . . . [Dr. Link],
       [Plaintiff] reported that she had been depressed since
       2006. She was noted to be polite and cooperative, and
       her hygiene and grooming were noted to be exemplary.
       [Plaintiff] reported symptoms including difficulty
       focusing, fatigue, easy frustration, and irritableness.
       However, on mental status examination, [Plaintiff] was
       alert and responsive to tasks. Her thought processing
       was coherent and there was no evidence of loose
       associations or tangential procession.     Although mild
       distractibility was noted, verbal redirection was
       effecting [sic] in refocusing attention to tasks. She
       was diagnosed with depressive disorder.

       She was also diagnosed with depressive disorder by her
       primary care provider and she reported anxiety. However,
       [Plaintiff] reported no depression in October 2015, and
       she admitted that she had not sought treatment from a
       mental health specialist.

(Tr. 19 (emphasis added) (internal citations omitted).)                That

analysis also suffices to show the ALJ’s work and to permit

judicial review.     See McCartney v. Apfel, 28 F. App’x 277, 279-80

(4th Cir. 2002) (rejecting challenge to ALJ’s finding for lack of

sufficient detail where other discussion in decision adequately

supported finding and stating “that the ALJ need only review

                                    13
medical evidence once in his decision”); Kiernan v. Astrue, No.

3:12CV459-HEH, 2013 WL 2323125, at *5 (E.D. Va. May 28, 2013)

(unpublished) (observing that, where an “ALJ analyzes a claimant’s

medical   evidence     in   one   part    of   his    decision,   there   is   no

requirement that he rehash that discussion” in other parts of his

analysis).8

      In Plaintiff’s Reply, she argues for the first time that

“[t]he ALJ did not accommodate or reject [Dr. Link’s] limitation of

difficulty     interacting     with      co-workers     and   supervisors      and

tolerating the stress and pressure of [the] workplace in a large

setting.”     (Docket Entry 15 at 4; see also id. (observing that

“[t]he ALJ did not impose any limitation on [Plaintiff’s] ability

to interact with co-workers, supervisors, or the public”).)                 That

argument fails for three reasons.

      First, the Court should not consider an argument, as here,

raised for the first time in a reply brief.               “Reply briefs . . .

may not inject new grounds . . . [and an] argument [that] was not


      8
        Plaintiff asserts that 1) the opinion of the state agency psychological
consultant at the reconsideration level of review that Plaintiff suffered mild
limitation in her ability to perform daily activities, maintain social
functioning, and maintain concentration, persistence, or pace (“CPP”) (Docket
Entry 12 at 18-19 (citing Tr. 142)), and 2) Plaintiff’s own testimony “that her
depressive symptoms make it hard for her to get out of bed and to function” (id.
at 19 (citing Tr. 106, 111)), support Dr. Link’s opinions. However, Plaintiff
fails to explain how mild limitations in the broad areas of mental functioning
support Dr. Link’s opinions and, more particularly, how mild limitation in CPP
supports Dr. Link’s rather extreme opinion that Plaintiff could only sustain
attention for 30 minutes at a time.        Moreover, the ALJ found Plaintiff’s
testimony “not entirely consistent with the medical evidence and other evidence
in the record” (Tr. 18) and, as discussed in more detail below, the ALJ supported
that finding with substantial evidence.

                                         14
contained in the main brief . . . is not before the Court.”   Triad

Int’l Maint. Corp. v. Aim Aviation, Inc., 473 F.Supp.2d 666, 670

n.1 (M.D.N.C. 2006) (citing M.D.N.C. LR7.3(h)) (recommendation of

Eliason, M.J., adopted by Beaty, J.); accord, e.g., Jarvis v.

Stewart, No. 1:04CV642, 2005 WL 3088589, at *1 (M.D.N.C. Nov. 17,

2005) (unpublished) (Osteen, Sr., J.) (“[I]t is not appropriate to

present such new argument in a reply.” (citing M.D.N.C. LR7.3(h))).

     Second, Plaintiff’s argument overlooks the fact that, unlike

in the first decision where the ALJ accorded Dr. Link’s opinions

“great weight” but then failed to explain why the ALJ did not adopt

all of Dr. Link’s opinions (Tr. 162; see also Tr. 173 (Appeals

Council’s remand, in part, on that basis)), the ALJ here assigned

Dr. Link’s opinions only “partial weight” (Tr. 21).   The ALJ thus

made clear that she did not fully credit all of Dr. Link’s

opinions.

     Third, with regard to Plaintiff’s ability to interact with

others in the workplace, Dr. Link opined only that Plaintiff “may

have difficulty [relating with fellow workers and supervisors] in

medium to large size work settings.”   (Tr. 746 (emphasis added).)

Plaintiff does not explain why such an equivocal opinion would have

compelled the ALJ to adopt limitations on Plaintiff’s ability to

interact with others, particularly where the ALJ accorded only

“partial weight” to Dr. Link’s opinions (Tr. 21).



                                15
      In sum, Plaintiff’s first assignment of error fails as a

matter of law.

             2. Plaintiff’s Subjective Symptom Reporting

      Next, Plaintiff maintains that the ALJ failed to provide “a

legally sufficient basis for rejecting [Plaintiff’s] testimony.”

(Docket Entry 12 at 20 (bold font and single-spacing omitted); see

also Docket Entry 15 at 5-6.) Social Security Ruling 16-3p, Titles

II and XVI: Evaluation of Symptoms in Disability Claims, 2017 WL

5180304, at *5 (Oct. 25, 2017) (“SSR 16-3p”) (consistent with the

Commissioner’s regulations) adopts a two-part test for evaluating

a claimant’s statements about symptoms.              See SSR 16-3p, 2017 WL

5180304, at *3; see also 20 C.F.R. § 404.1529.9               First, the ALJ

“must     consider    whether    there     is   an    underlying    medically

determinable physical or mental impairment(s) that could reasonably

be expected to produce an individual’s symptoms, such as pain.”

SSR 16-3p, 2017 WL 5180304, at *3.               A claimant must provide

“objective medical evidence from an acceptable medical source to



      9
        Applicable to ALJ decisions on or after March 28, 2016, the Social
Security Administration superceded Social Security Ruling 96-7p, Policy
Interpretation Ruling Titles II and XVI: Evaluation of Symptoms in Disability
Claims, 1996 WL 374186 (July 2, 1996) (“SSR 96-7p”), with SSR 16-3p. The new
ruling “eliminat[es] the use of the term ‘credibility’ from . . . sub-regulatory
policy, as [the] regulations do not use this term.” Id. at *1. The ruling
“clarif[ies] that subjective symptom evaluation is not an examination of the
individual’s character,” id., and “offer[s] additional guidance to [ALJs] on
regulatory implementation problems that have been identified since [the
publishing of] SSR 96-7p,” id. at *1 n.1.      The ALJ’s decision in this case
postdates the effective date of SSR 16-3p (see Tr. 23) and, thus, this
Recommendation will apply SSR 16-3p to Plaintiff’s argument regarding the ALJ’s
subjective symptom evaluation.

                                      16
establish the existence of a medically determinable impairment that

could reasonably be expected to produce [the] alleged symptoms.”

Id.      Objective   medical    evidence      consists     of    medical    signs

(“anatomical,    physiological,         or    psychological       abnormalities

established     by    medically        acceptable    clinical       diagnostic

techniques”) and laboratory findings “shown by the use of medically

acceptable laboratory diagnostic techniques.”              Id.

       Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.                 See id.

at *4.    In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s    statements     about    the   intensity,    persistence,      and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”               Id. (emphasis

added).    Where relevant, the ALJ will also consider the following

factors in assessing the extent of the claimant’s symptoms at part

two:

       1. Daily activities;

       2. The location, duration, frequency, and intensity of
       pain or other symptoms;

       3. Factors that precipitate and aggravate the symptoms;


                                       17
      4. The type, dosage, effectiveness, and side effects of
      any medication an individual takes or has taken to
      alleviate pain or other symptoms;

      5. Treatment, other than medication, an individual
      receives or has received for relief of pain or other
      symptoms;

      6. Any measures other than treatment an individual uses
      or has used to relieve pain or other symptoms (e.g.,
      lying flat on his or her back, standing for 15 to 20
      minutes every hour, or sleeping on a board); and

      7. Any other factors concerning an individual’s
      functional limitations and restrictions due to pain or
      other symptoms.

Id. at *7-8.     The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms

solely because the objective medical evidence does not substantiate

the   degree     of   impairment-related     symptoms      alleged    by    the

individual.”     Id. at *5 (emphasis added).

      In this case, the ALJ found for Plaintiff on part one of the

inquiry,   but    ruled,   in   connection   with   part    two,     that   her

“statements concerning the intensity, persistence and limiting

effects of [her] symptoms [we]re not entirely consistent with the

medical evidence and other evidence in the record for the reasons

explained in [the ALJ’s] decision.”          (Tr. 18.)     The ALJ provided

the following analysis to support the part two finding:

      While [Plaintiff] alleged disabling limitations due to
      her impairments, the objective medical evidence fails to
      support such a finding in this case. The record showed
      that [Plaintiff] was treated with pain management and no
      surgery was recommended. In addition, diagnostic tests
      only showed mild degeneration.    Moreover, [Plaintiff]

                                    18
      admitted that she had not sought specialist treatment for
      her mental health conditions.      In addition, evidence
      regarding [Plaintiff’s] daily activities is not limited
      to the extent one would expect, given the complaints of
      disabling symptoms and limitations.      The record shows
      that [Plaintiff] was able to cook, do laundry, and clean
      her house regularly [(Tr. 436-44)].      Consideration of
      these   factors   also   leads   me   to   conclude  that
      [Plaintiff’s] allegations of disabling symptoms and
      limitations cannot be accepted, and that the [RFC]
      finding in this case is justified.

(Tr. 20.)

      Plaintiff first asserts that the ALJ “failed to consider the

record as a whole” (Docket Entry 12 at 21) and instead engaged in

a   “selective   recitation   of    the   record”   (id.     at   22).   More

specifically, Plaintiff contends that the ALJ ignored evidence that

Plaintiff “engaged in physical therapy and received facet blocks

and radiofrequency denervation procedures for her pain[,] . . .

consistently ha[d] tenderness on exam and a decreased range of

motion[,] . . . and received narcotic pain medication to manage her

symptoms.”    (Id. at 21 (citing Tr. 546, 549, 574, 593, 600, 602,

611, 615, 624, 639, 646, 650, 652, 657, 669, 675, 694, 711, 736,

758, 759, 790, 808, 814, 832, 837, 843, 850, 864, 873, 977, 884,

885).)

      Plaintiff’s contentions gloss over the ALJ’s discussion of the

medical evidence, in which the ALJ expressly noted that Plaintiff

reported “some tenderness to palpation of her neck” and “minimal

low   back   tenderness”   (Tr.    19),   that   Plaintiff    had   “received

radiofrequency denervation of lumbar bilateral L3, L4, and L5 for

                                     19
her lumbar pain” (id.), and that Plaintiff’s pain management

physician had “prescribed narcotic pain medication and epidural

steroid injections” (id.).        Plaintiff correctly notes that the ALJ

did   not   expressly   discuss    any    instances   on   which   Plaintiff

displayed “a decreased range of motion.”           (Docket Entry 12 at 21;

see also Tr. 19-21.) However, of the 23 transcript pages Plaintiff

cites as supportive of her assertion that she “consistently had

. . . a decreased range of motion” (Docket Entry 12 at 21 (emphasis

added) (citing Tr. 549, 574, 593, 600, 602, 611, 615, 624, 646,

657, 736, 759, 790, 808, 814, 832, 837, 843, 850, 864, 873, 877,

884)), only seven pages reflect any decrease in range of motion and

none of those instances of reduced motion occurred during the

relevant period in this case, i.e., from Plaintiff’s amended onset

date of August 9, 2014, to her date last insured (“DLI”) of

September 30, 2016 (see Tr. 574 (physical therapy note documenting

25 percent reduction in lumbar forward and lateral flexion in

September 2011), 615 (primary care physician treatment record

indicating decreased range of motion in neck in March 2011), 647

(pain management clinic record indicating lumbar extension and

rotation decreased in July 2014), 658 (pain management report

showing decreased lumbar extension and rotation in March 2014), 864

(primary    care   physician   office     visit   containing   reference   to

“limited [range of motion]” but not identifying affected joint(s)

in May 2017), 873 (same in February 2017), 878 (same in January

                                     20
2017)). Under such circumstances, Plaintiff has not shown that she

“consistently” experienced “decreased range of motion” (Docket

Entry 12 at 21) and thus the ALJ did not err by failing to

expressly discuss the sporadic instances, either predating or

postdating    the   relevant      period,     when   examinations    reflected

decreased range of motion.        See Reid v. Commissioner of Soc. Sec.,

769 F.3d 861, 865 (4th Cir. 2014) (observing that “‘there is no

rigid requirement that the ALJ specifically refer to every piece of

evidence in his decision’” (quoting Dyer v. Barnhart, 395 F.3d

1206, 1211 (11th Cir. 2005))).10

      Plaintiff additionally alleges that the “ALJ [] consider[ed]

the type of activities [Plaintiff] c[ould] perform without also

considering the extent to which she c[ould] perform them.” (Docket

Entry 12 at 24.)         According to Plaintiff, the ALJ “failed to

discuss how long or how often [Plaintiff] [wa]s able to engage in

[daily] activities[,] . . . did not consider that [Plaintiff] had

assistance from her children in performing household chores and

that the assistance that she required increased over time.”              (Id.)

Plaintiff    maintains     that    “she     should   not   be   penalized   for



      10
         Plaintiff also argues that “[t]he ALJ did not explain how or why” the
fact that Plaintiff “had not sought treatment from a specialist for her mental
health . . . undermined her testimony about her pain.” (Docket Entry 12 at 22.)
However, the ALJ obviously did not cite Plaintiff’s lack of mental health
treatment as evidence inconsistent with her reports of pain, but rather with her
allegations of depression. (See Tr. 20; see also Tr. 18 (“[Plaintiff] also
alleged depression.   She reported that she took psychotropic medication but
admitted that she had not sought specialist treatment.”).)

                                      21
attempting to lead a normal life in the face of her limitations”

(id. (citing Lewis v. Berryhill, 858 F.3d 858, 868 n.3 (4th Cir.

2017))), and that “[t]he evidence does not support a conclusion

that she engaged in any of [her daily] activities in a manner . . .

consistent with substantial gainful activity” (id. (citing Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007))).

     Here, the record contains multiple statements from Plaintiff

regarding her ability to engage in daily activities which, to some

extent,      conflict    with    each   other.       On   August   24,    2014,

approximately two weeks after her amended onset date, Plaintiff

completed a Function Report on which she indicated that she worked

at a job from 8:30 a.m. until 5:00 p.m. Monday through Friday

(see Tr. 436), attended Bible study, prayer services, and other

activities at church three times per week (see id.; see also Tr.

440), took care of her son’s needs (see Tr. 437), cooked full

course meals two to three times per week for one to two hours at a

time (see Tr. 438), did her laundry and cleaned the house for two

hours   at    a   time   twice    per   week     (although   her   son   helped

“sometimes”) (id.), drove a car (see Tr. 439), and shopped for

groceries once a month for one hour (see id.).               The ALJ expressly

relied upon that report in finding that Plaintiff “was able to

cook, do laundry, and clean her house regularly [(Tr. 436-44)].”

(Tr. 20.)



                                        22
     After denial of Plaintiff’s claim at the initial level of

review, Plaintiff completed a second Function Report on November 4,

2014, indicating that she made her bed (see Tr. 463), cooked full

course meals three times per week for two hours at a time (see Tr.

465), did her laundry but did not clean her house “due to pain”

(id.), drove a car (see Tr. 466), shopped for groceries whenever

needed (see id.), and attended church weekly (see Tr. 467).   At the

first hearing before the ALJ on October 20, 2016 (shortly after her

DLI), Plaintiff testified that even on a “bad day” she could engage

in “simple” activities such as washing dishes and cooking breakfast

(Tr. 84), and that she also cooked “maybe” once per week, did

laundry about once per month, straightened her room, cleaned her

shower with her son’s help, grocery shopped once per month, and

attended church (Tr. 108).   Subsequently, at the second hearing on

August 3, 2017, approaching one year after her DLI, Plaintiff

stated that she attended church on Sundays (see Tr. 63) and grocery

shopped with her son (see Tr. 58), but that her son did all of the

housework and her daughter did all of the cooking (see Tr. 62).

     Given the differing statements from Plaintiff regarding both

the type and the frequency of daily activities she could perform,

the ALJ fulfilled her duty to weigh the conflicting evidence and

determine which of Plaintiff’s statements most harmonized with the

record evidence.   See Craig, 76 F.3d at 589 (“Where conflicting

evidence allows reasonable minds to differ as to whether a claimant

                                 23
is disabled, the responsibility for that decision falls on the

[ALJ].” (internal quotation marks omitted)).                    Furthermore, the

ALJ’s   conclusion        that,   during    the   relevant     period,     Plaintiff

remained able to “cook, do laundry, and clean her house regularly”

(Tr. 20) constitutes a fair synthesis of the differing evidence on

the subject, particularly in light of the fact that Plaintiff did

not assert that she lacked the ability to cook, do the laundry, or

perform any household chores until her second hearing, nearly one

year after her DLI (see Tr. 58, 62-63).              Under such circumstances,

the Court should not “undertake to reweigh [the] conflicting

evidence, make credibility determinations, or substitute [its]

judgment for that of the [ALJ],” Craig, 76 F.3d at 589.

     In short, Plaintiff’s second issue on review falls short.

                                  3. Mental RFC

     Lastly, Plaintiff contends that “the ALJ failed to properly

account for all of [Plaintiff’s] mental limitations” in the RFC.

(Docket Entry 12 at 25 (bold font and single-spacing omitted); see

also Docket Entry 15 at 6-7.)          More specifically, Plaintiff argues

that, despite the ALJ’s finding that Plaintiff “ha[d] moderate

difficulties in concentrating, persisting, or maintaining pace

[(‘CPP’)]” (Docket Entry 12 at 27 (referencing Tr. 17)), “the ALJ

did not      determine     [Plaintiff’s]        ability   to   stay   on    task” in

violation of Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015) (Docket

Entry   12    at   27).      Additionally,        Plaintiff    points      out   that,

                                           24
notwithstanding     the    ALJ’s   finding   that      Plaintiff   had    mild

limitation in interacting with others, “[t]he ALJ did not limit

[Plaintiff’s] interactions with others or provide any reasons for

the rejection of such limitations.”          (Id. at 28 (referencing Tr.

17, 18).)    Plaintiff further notes that, because the VE testified

that no available jobs would exist for an individual whose symptoms

caused him or her to remain off-task for 15 percent of the work day

(see   Tr.   73),   and   “the   ALJ   provided   no   explanation   of    how

[Plaintiff’s] moderate limitation in [CPP] would impact her RFC, it

is unknown whether her [CPP] limitation would result in being off

task [15] percent of the time or more” (Docket Entry 12 at 30).

Plaintiff’s contentions miss the mark.

       The Fourth Circuit has held that “the ability to perform

simple tasks differs from the ability to stay on task” and that

“[o]nly the latter limitation would account for a claimant’s

limitation in [CPP].”       Mascio, 780 F.3d at 638.         However, as a

neighboring district court has explained:

       Mascio does not broadly dictate that a claimant’s
       moderate impairment in [CPP] always translates into a
       limitation in the RFC. Rather, Mascio underscores the
       ALJ’s duty to adequately review the evidence and explain
       the decision . . . . An ALJ may account for a claimant’s
       limitation with [CPP] by restricting the claimant to
       simple, routine, unskilled work where the record supports
       this conclusion, either through physician testimony,




                                       25
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added); see also Hutton v.

Colvin, No. 2:14CV63, 2015 WL 3757204, at *3 (N.D.W. Va. June 16,

2015)   (unpublished)     (finding     reliance    on   Mascio     “misplaced,”

because ALJ “gave abundant explanation” for why unskilled work

adequately accounted for claimant’s moderate limitation in CPP, by

highlighting    the   claimant’s       daily    activities       and   treating

physicians’    opinions).      Here,    the    ALJ’s    decision    provides   a

sufficient explanation as to why restrictions to simple oral

instructions,    simple     routine    tasks,     and   simple     work-related

decisions (see Tr. 18) sufficiently accounted for Plaintiff’s

moderate deficit in CPP.

     First, the ALJ noted Plaintiff’s testimony “that pain caused

difficulty with focus and concentration” (Tr. 17; see also Tr. 19

(citing Plaintiff’s report to Dr. Link of “symptoms including

difficulty focusing”)), but found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [her]

symptoms [we]re not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in th[e

ALJ’s] decision” (Tr. 18).      Moreover, as discussed above, the ALJ



                                       26
did not err in his analysis of Plaintiff’s subjective symptoms and

supported that analysis with substantial evidence.

     Second, the ALJ summarized the pertinent evidence of record,

making the following observations:

     •      despite Plaintiff’s reports of “unrelenting pain
            . . ., on physical examination in September 2014,
            [Plaintiff] was ambulating normally,” and “had a
            full range of motion in her neck” with normal
            “muscle strength and tone” (Tr. 19; see also Tr.
            736-37);

     •      “[i]n August 2016, only minimal low back tenderness
            was noted and there was no tenderness to palpation
            or muscle spasms . . . [as well as] negative
            straight leg raise testing” (Tr. 19; see also Tr.
            884);

     •      at the November 2014 consultative psychological
            examination, “[Plaintiff] was alert and responsive
            to tasks[, h]er thought processing was coherent and
            there was no evidence of loose associations or
            tangential   procession[,    and   a]lthough   mild
            distractibility was noted, verbal redirection was
            effecting [sic] in refocusing attention to tasks”
            (Tr. 19; see also Tr. 745);

     Third, the ALJ discussed and weighed the opinion evidence as

it related to Plaintiff’s ability to function mentally.      (See Tr.

20-21.)     In that regard, the ALJ specifically discredited Dr.

Link’s opinion that Plaintiff could sustain attention well enough

to perform simple repetitive tasks for only 30-minute periods of

time,     noting   that   neither   Dr.   Link’s   finding   of   mild

distractibility nor the remainder of the record supported such an

extreme limitation.       (Tr. 21; see also Tr. 745, 746.)        That

explanation by the ALJ further supports her conclusion that,

                                    27
despite moderate limitation in CPP, Plaintiff remained able to

maintain CPP long enough to perform simple tasks.

      Under these circumstances, the ALJ adequately explained why a

restriction to simple oral instructions, simple routine tasks, and

simple work-related decisions (see Tr. 18) sufficiently accounted

for Plaintiff’s moderate limitation in CPP.                  See Whiteside v.

Berryhill, No. 1:18CV176, 2019 WL 1639936, at *5 (W.D.N.C. Apr. 16,

2019) (unpublished)       (rejecting      the plaintiff’s         argument     under

Mascio where ALJ’s analysis of the plaintiff’s subjective symptom

reporting    and     objective    medical    evidence,     as     well    as   ALJ’s

discounting     of   consultative    examiner’s      opinions,      sufficiently

“explained why [the p]laintiff’s limitations in [CPP] did not alter

her RFC”).

      Plaintiff’s      argument    that     the    ALJ    failed     to    include

limitations on Plaintiff’s interactions with others in the RFC to

account for Plaintiff’s mild limitation in interacting with others

fares no better.       (Docket Entry 12 at 28.)          As an initial matter,

it remains unclear whether Mascio applies to mild as opposed to

moderate limitations, and to limitations in broad functional areas

other than CPP. Although some decisions have remanded for an ALJ’s

failure to adequately account for mild limitations in the broad

areas of functioning, see McMichael v. Colvin, No. 1:15CV528, 2016

WL   4556768,   at    *2-6   (M.D.N.C.      Aug.   31,    2016)    (unpublished)

(Webster, M.J.) (CPP), recommendation adopted, slip op. (M.D.N.C.

                                       28
Sept. 29, 2016) (Schroeder, J.); Ashcraft v. Colvin, No. 3:13CV417,

2015 WL 9304561, at *6-11 (W.D.N.C. Dec. 21, 2015) (unpublished)

(daily activities, social functioning, and CPP), many decisions

have ruled to the contrary, see, e.g., Morrison v. Berryhill, No.

1:16CV337,    2018   WL     1311207,    at   *5   (W.D.N.C.      Feb.    8,    2018)

(unpublished) (finding that the plaintiff’s “heavy reliance on

Mascio . . . [wa]s misplaced” and noting that, since “about a month

after the Mascio decision,” many cases in the Western District of

North Carolina “have held that the requirements of Mascio do not

necessarily    apply      where   a   plaintiff    is    found    to    have    mild

limitations in CPP”), recommendation adopted, 2018 WL 1308139

(W.D.N.C. Mar. 13, 2018) (unpublished); Williamson v. Berryhill,

No. 7:16CV284, 2017 WL 4293408, at *5 (E.D.N.C. Sept. 27, 2017)

(unpublished) (deeming the “plaintiff’s reliance on Mascio []

inapt” where ALJ found “only mild limitations in activities of

daily living, social functioning, or CPP”); Guest v. Colvin, No.

1:15CV776,    2016   WL    4007612,    at    *6   (M.D.N.C.      July   26,    2016)

(unpublished) (expressing “doubt [] as to whether Mascio’s holding

with regards to [CPP] should apply to” a case involving mild

limitations in social functioning, “particularly given that the

Fourth Circuit made clear its CPP-based holding rested on the

distinction between the ability to perform simple tasks and the

ability to stay on task, and such a distinction does not clearly

apply   in   the   social    functioning      context”    (internal      citation

                                       29
omitted), recommendation adopted, slip op. (M.D.N.C. Aug. 24, 2016)

(Schroeder, J.).

       Moreover, even assuming Mascio applies to 1) mild limitations

in the broad areas of functioning (i.e., the lowest of four levels

above “none”), and 2) functional areas other than CPP, Plaintiff

has not shown prejudicial error here.         The ALJ afforded only

partial weight to Dr. Link’s opinions (see Tr. 21) and thus did not

adopt his opinion that Plaintiff “may have difficulty [relating

with fellow workers and supervisors] in medium to large size work

settings” (Tr. 746 (emphasis added)).         Furthermore, Plaintiff

neither has identified the restriction on interaction with others

the ALJ should have included in the RFC, nor has explained why,

even with any such restriction on interaction in the RFC, she would

remain unable to perform the retail marker and router jobs cited by

the VE and adopted by the ALJ at step five of the SEP (see Tr. 22-

23, 70-72).    (See Docket Entry 12 at 25-30; see also Docket Entry

15 at 6-7.)     The codes in the Dictionary of Occupational Titles

(“DOT”) for those jobs contain a fifth digit of “8,” DOT, No.

209.587-034 (Marker), 1991 WL 671802 (G.P.O. 4th ed. rev. 1991);

DOT, No. 222.587-038 (Router), 1991 WL 672123, reflecting the

lowest possible level of human interaction that exists in the labor

force, see DOT, App’x B (Explanation of Data, People, and Things),

1991   WL   688701.   “This   designated   level   of   interaction   is

compatible with an RFC limiting a claimant to only occasional

                                  30
contact with coworkers, supervisors, and the public.”      Cobb v.

Colvin, No. 2:13CV115TCM, 2014 WL 6845850, at *19 (E.D. Mo. Dec. 3,

2014) (unpublished) (emphasis added).      As a result, no reason

exists to believe remand for the purpose of further addressing mild

limitation in social interaction would alter the outcome of this

case. See generally Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir.

1989) (observing that “[n]o principle of administrative law or

common sense requires us to remand a case in quest of a perfect

opinion unless there is reason to believe that the remand might

lead to a different result”).

     Accordingly, Plaintiff’s third and final issue on review does

not entitle her to reversal or remand.

                         III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, Plaintiff’s Motion for Judgment

Reversing or Modifying the Decision of the Commissioner of Social

Security (Docket Entry 11) be denied, and Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 13) be granted, and that

this action be dismissed with prejudice.



                                     /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge
August 7, 2019

                                31
